Title: To Thomas Jefferson from George Carrington, Jr., 7 March 1781
From: Carrington, George, Jr.
To: Jefferson, Thomas



Sir
Cumberland county 7th March 1781.

The enclosed copy of a letter from Colo. Downman respecting the militia from this county under his command came to my hand on Monday last. By the absence of Col. Skipwith (who I am informed is on his way to head quarters) the command of the militia in this county devolves on me. You will see by the copy enclosed that the militia from this county under the command of Col. Downman expect a releif. On examining the invasion and militia laws I cannot find that any particular time is mentioned for militia called out to continue in service or that the commanding officer can send any militia out of his county but by order of the executive except in case of invasion in his own, or some adjacent county.
By the late call for militia from this county to join General Greene the number now within the county is not sufficient to releive all those under Col. Downman without calling on some of those who marched at the same time with those now with him on duty who were some time since discharged.
I am desirous to do my duty as far as in my power and hope to proceed in such manner as shall be justifiable. I have therefore inclosed a copy of Colo. Dowmans letter not doubting but you will give such order and direction touching the premises as shall appear necessary. I am your humb Serv.,

G. Carrington jr.

